In re Tonnas, Katherine; — Plaintiffs); applying for appeal of the decision of the Committee on Bar Admissions.
Granted. Petitioner is allowed to take the examination and upon having satisfactorily passed such examination a commissioner will be appointed on application in accordance with Chapter 4, Article 14, Section 9 of the Articles of Incorporation of the Louisiana State Bar Association, to take evidence and report to this Court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law.
KIMBALL, J., would deny the application.
DENNIS, J., not on panel.